
      
        ENVIRONMENTAL PROTECTION AGENCY 
        40 CFR Part 79 
        [EPA-HQ-OAR-2007-0071; FRL-8557-7] 
        RIN 2060-AN94 
        Regulation of Fuels and Fuel Additives: Revised Definition of Substantially Similar Rule for Alaska 
        
          AGENCY:
          Environmental Protection Agency (EPA). 
        
        
          ACTION:
          Proposed interpretive rule. 
        
        
          SUMMARY:

          EPA is proposing to revise an interpretive rule defining the term “substantially similar” for unleaded gasoline as that phrase is used in section 211(f) of the Clean Air Act (the Act). To meet the current definition, fuel or fuel additives must possess, at the time of manufacture, all of the physical and chemical characteristics of an unleaded gasoline as specified in ASTM Standard D 4814-88 for at least one of the Seasonal and Geographical Volatility Classes specified in the standard. EPA proposes to amend the definition to allow some additional flexibility for the vapor/liquid ratio specification for fuel introduced into commerce in the state of Alaska. In the “Rules and Regulations” section of this Federal Register, we are amending the “substantially similar” definition as a direct final rule without a prior proposed rule. If we receive no adverse comment, we will not take further action on this proposed rule. 
        
        
          DATES:
          Comments must be received by May 27, 2008. 
        
        
          ADDRESSES:

          Submit your comments, identified by Docket ID No. EPA-HQ-OAR-2007-0071, by mail to Air and Radiation Docket, Environmental Protection Agency, Mailcode: 2822T, 1200 Pennsylvania Ave., NW., Washington, DC 20460. Comments may also be submitted electronically or through hand delivery/courier by following the detailed instructions in the ADDRESSES section of the direct final rule located in the rules section of this Federal Register. 
        
        
          FOR FURTHER INFORMATION CONTACT:

          Jaimee Dong, Compliance and Innovative Strategies Division, Office of Transportation and Air Quality, Office of Air and Radiation, Environmental Protection Agency, Mail Code 6406J, 1200 Pennsylvania Avenue, Washington, DC 20460; telephone number: (202) 343-9672; fax number: (202) 343-2800; e-mail address: Dong.Jaimee@epa.gov. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        I. Why Is EPA Issuing This Proposed Rule? 

        This document proposes to revise the “substantially similar” interpretive rule. EPA is not statutorily obligated to conduct notice and comment rulemaking when amending this interpretive rule. See APA section 553(b)(A); CAA section 307(d). However, as it has done when previously amending this rule, EPA desires to provide an opportunity for the public to comment on this amendment. We have published a direct final rule amending the “substantially similar” interpretive rule in the “Rules and Regulations” section of this Federal Register because we view this as a noncontroversial action and anticipate no adverse comment. We have explained our reasons for this action in the preamble to the direct final rule. 
        If we receive no adverse comment, we will not take further action on this proposed rule. If we receive adverse comment, we will withdraw the direct final rule and it will not take effect. We would address all public comments in any subsequent final rule based on this proposed rule. 

        We do not intend to institute a second comment period on this action. Any parties interested in commenting must do so at this time. For further information, please see the information provided in the ADDRESSES section of this document. 
        II. General Information 
        A. Does This Action Apply to Me? 

        Entities potentially affected by this action include those involved with the production or importation of unleaded gasoline for use in Alaska. Categories and entities affected by this action include: 
        
        
           
          
            Category 
            NAICS codes a
            
            SIC codes b
            
            Examples of potentially regulated entities 
          
          
            Industry 
            324110 
            2911 
            Petroleum Refiners. 
          
          
            Industry 
            422710 
            5171 
            Gasoline Marketers and Distributors. 
          
          
             
            422720 
            5172 
            
          
          
            Industry 
            484220 
            4212 
            Gasoline Carriers. 
          
          
             
            484230 
            4213 
            
          
          
            a North American Industry Classification System (NAICS). 
          
            b Standard Industrial Classification (SIC) system code. 
        

        This table is not intended to be exhaustive, but rather provides a guide for readers regarding entities likely to be affected by this action; however, other types of entities not listed in the table could also be affected. To determine whether your entity is affected by this action, you should examine the applicability criteria of Parts 79 and 80 of title 40 of the Code of Federal Regulations. If you have any question regarding applicability of this action to a particular entity, consult the person in the preceding FOR FURTHER INFORMATION CONTACT section. 
        B. What Should I Consider as I Prepare My Comments for EPA? 
        1. Submitting CBI. Do not submit this information to EPA through www.regulations.gov or e-mail. Clearly mark the part or all of the information that you claim to be CBI. For CBI information in a disk or CD ROM that you mail to EPA, mark the outside of the disk or CD ROM as CBI and then identify electronically within the disk or CD ROM the specific information that is claimed as CBI. In addition to one complete version of the comment that includes information claimed as CBI, a copy of the comment that does not contain the information claimed as CBI must be submitted for inclusion in the public docket. Information so marked will not be disclosed except in accordance with procedures set forth in 40 CFR part 2. 
        2. Tips for Preparing Your Comments. When submitting comments, remember to: 

        • Identify the rulemaking by docket number and other identifying information (subject heading, Federal Register date and page number). 
        • Follow directions—The agency may ask you to respond to specific questions or organize comments by referencing a Code of Federal Regulations (CFR) part or section number. 
        • Explain why you agree or disagree, suggest alternatives, and substitute language for your requested changes. 
        • Describe any assumptions and provide any technical information and/or data that you used. 
        • If you estimate potential costs or burdens, explain how you arrived at your estimate in sufficient detail to allow for it to be reproduced. 
        • Provide specific examples to illustrate your concerns, and suggest alternatives. 
        • Explain your views as clearly as possible, avoiding the use of profanity or personal threats. 
        • Make sure to submit your comments by the comment period deadline identified.
        3. Docket Copying Costs. You may be charged a reasonable fee for photocopying docket materials, as provided by 40 CFR Part 2. 
        III. Statutory Background 
        Section 211(f)(1) of the Act makes it unlawful for any manufacturer of a fuel or fuel additive to first introduce into commerce, or to increase the concentration in use of, any fuel or fuel additive for use in motor vehicles manufactured after model year 1974 which is not substantially similar to any fuel or fuel additive utilized in the certification of any model year 1975, or subsequent model year, vehicle or engine under section 206 of the Act. An EPA interpretive rule, published at 46 FR 38582 (July 28, 1981) and amended at 56 FR 5352 (February 11, 1991), defines the term “substantially similar” for unleaded gasoline. Under this definition, unleaded gasoline that meets several conditions, including complying with the physical and chemical specifications of ASTM Standard D 4814-88 for at least one of the Seasonal and Geographical Volatility classes specified in the standard, is considered substantially similar. Further conditions are described in the interpretive rule and its amendment. 
        IV. Need for Action 
        Discussions with an Alaskan refiner have highlighted the need for an amendment to the definition of “substantially similar” for unleaded gasoline. Currently, manufacturers of gasoline for Alaska may not use a temperature below 41 degrees Celsius when testing the vapor-liquid (V/L) ratio of the fuel and still be within the current definition of “substantially similar.” This amendment would allow manufacturers producing unleaded gasoline for use only in Alaska during the winter months to use a minimum test temperature of 35 degrees Celsius when testing for a maximum V/L ratio of 20 instead of requiring a V/L test temperature of 41 degrees Celsius. 
        ASTM D 2533 is a test method that covers a procedure for measuring the volume of vapor formed at atmospheric pressure from a given volume of gasoline. The ratio of these volumes is expressed as the V/L ratio of the gasoline at the temperature of the test. The tendency of a fuel to vaporize in common automobile fuel systems is indicated by the V/L ratio of that fuel at conditions approximating those in critical parts of the fuel system. Allowing a lower test temperature means that the vapor fraction of the fuel may be higher. 
        The extreme cold of Alaska during the winter months increases the risk that engines using typical gasoline blends will suffer from difficulty in cold starting. A higher vapor fraction improves mixing of the fuel with air, which in turn improves cold starting. Because the automotive fuel system is closed, the lower test temperature of 35 degrees Celsius compared to 41 degrees Celsius in the winter months is unlikely to significantly increase evaporative emissions. In addition, Alaska presently does not possess ozone non-attainment areas, most likely due to the cold temperatures observed in Alaska. Therefore, in the Agency's judgment, the impact on emissions would not be significant and this increased flexibility will allow refiners to provide a fuel more suitable to the climatic conditions of Alaska. 
        EPA invites comment from all interested parties on this proposed interpretive rule revision. 
        V. Statutory and Executive Order Reviews 

        See Section V in the direct final rule amending the “substantially similar” interpretive rule in the “Rules and Regulations” section of this Federal Register for a discussion of the applicable statutes and executive orders. 
        
          
          Dated: April 17, 2008. 
          Stephen L. Johnson, 
          Administrator.
        
        
        For the reasons set forth above, EPA proposes to amend the definition of substantially similar as follows: 
        Definition—Substantially Similar 
        EPA will treat a fuel or fuel additive for general use in light-duty vehicles manufactured after model year 1974 as substantially similar to any fuel or fuel additive utilized in the certification of any model year 1975, or subsequent model year vehicle or engine, under section 206 of the Act, i.e., “substantially similar,” if the following criteria are met. 
        (1) The fuel must contain carbon, hydrogen, and oxygen, nitrogen, and/or sulfur, exclusively,1
           in the form of some combination of the following: 
        
          
            1 Impurities which produce gaseous combustion products (i.e., products which exist as a gas at Standard Temperature and Pressure) may be present in the fuel at trace levels. An impurity is that substance which is present through contamination, or remains naturally, after processing of the fuel is completed.
        
        (a) Hydrocarbons; 
        (b) Aliphatic ethers; 
        (c) Aliphatic alcohols other than methanol; 
        (d) (i) Up to 0.3 percent methanol by volume; 
        (ii) Up to 2.75 percent methanol by volume with an equal volume of butanol, or higher molecular weight alcohol; 
        (e) A fuel additive 2
           at a concentration of no more than 0.25 percent by weight which contributes no more than 15 ppm sulfur by weight to the fuel. 
        
          
            2 For the purposes of this interpretive rule, the term “fuel additive” refers only to that part of the additive package which is not hydrocarbon.
        
        (2) The fuel must contain no more than 2.0 percent oxygen by weight, except fuels containing aliphatic ethers and/or alcohols (excluding methanol) must contain no more than 2.7 percent oxygen by weight. 
        (3) The fuel must possess, at the time of manufacture, all of the physical and chemical characteristics of an unleaded gasoline as specified in ASTM Standard D 4814-88 for at least one of the Seasonal and Geographical Volatility Classes specified in the standard, with the exception of fuel introduced into commerce in the state of Alaska. For fuel introduced into commerce in the state of Alaska, all of the requirements of this section (3) apply, with the exception of the test temperature for a maximum Vapor/Liquid Ratio (V/L) of 20, which shall be a minimum of 35°C (95°F) for the period from September 16 through May 31. 
        (4) The fuel additive must contain only carbon, hydrogen, and any one or all of the following elements: Oxygen, nitrogen, and/or sulfur.3
          
        
        
          
            3 Impurities which produce gaseous combustion products may be present in the fuel additive at trace levels.
        
        
      
       [FR Doc. E8-8945 Filed 4-24-08; 8:45 am]
      BILLING CODE 6560-50-P
    
  